Exhibit 10.1
LIME ENERGY CO.
FORM OF SUBSCRIPTION AGREEMENT
(Tranche A)
     This Subscription Agreement (this “Agreement”) is made and entered into by
and between Lime Energy Co., a Delaware corporation (the “Company”), and the
undersigned purchaser (the “Purchaser”) of the Units (defined below) effective
as of November 13, 2008, the date on which Purchaser’s subscription for the
Units shall be deemed accepted by the Company if the Company accepts the
subscription pursuant to Section 1(a).
     WHEREAS, Purchaser desires to subscribe for and purchase the Units for the
Purchase Price (as defined below); and
     WHEREAS, the Company desires to issue and sell to Purchaser the Units for
the Purchase Price.
     NOW, THEREFORE, in consideration of the premises and the mutual obligations
and covenants set forth herein, the parties hereto agree as follows:
     1. Purchase of Units.
          (a) Purchaser hereby subscribes for (i)                      shares of
Common Stock, par value $0.0001 per share (the “Common Stock”), of the Company
and, (ii) a warrant to purchase                      shares of Common Stock (the
“Warrant”, attached hereto as Exhibit A, the shares of Common Stock and the
Warrants together, the “Units”) for an aggregate purchase price of
                     (the “Purchase Price”).
          The closing of the purchase and sale of the Units shall take place at
the offices of Reed Smith LLP, 10 S. Wacker Drive, Chicago Illinois 60606 or at
such other time and place as the Company shall designate in writing to
Purchaser. At the closing, the Purchase Price shall be received by the Company
from Purchaser by cashier’s check or wire transfer of immediately available
funds and the Company shall deliver the Units to Purchaser.
          (b) This subscription shall be deemed accepted by the Company once
this Agreement has been executed by the Company and Purchaser and the Company
has received the Purchase Price in full from the Purchaser.
          (c) Purchaser hereunder understands, acknowledges and agrees that:
               (i) This subscription is and shall be irrevocable, except that
Purchaser shall have no obligation hereunder in the event that this subscription
is for any reason rejected.
               (ii) The Company is required, pursuant to the rules of The NASDAQ
Stock Market, Inc., to seek the approval of its stockholders to (A) issue Units
and shares of stock issuable upon exercise of the Warrants in amounts equal to
twenty percent (20%) or more of the

 



--------------------------------------------------------------------------------



 



common stock or 20% or more of the voting power outstanding before the issuance
of the Units, (B) to allow one or more affiliates of the Company to also
purchase Units on the same terms and conditions as those offered to Purchaser,
and (C) to allow affiliated lenders of the Company to purchase convertible
preferred securities in exchange for cancellation of outstanding Company
indebtedness to such lenders (collectively, the “Required Approvals”). Purchaser
agrees to vote all shares of Common Stock purchased by it hereunder or hereafter
acquired by Purchaser, and any other shares of capital stock of the Company held
by Purchaser to effect the Required Approvals.
               (iii) In reliance upon applicable exemptions, the Units have not
been registered under the Securities Act of 1933, as amended (the “Act”), and
the rules and regulations thereunder or any U.S. state securities laws and the
rules and regulations thereunder.
               (iv) No federal or state agency has made any finding or
determination as to the fairness of this subscription or investment or any
recommendation or endorsement of the Units.
               (v) Because the Units have not been registered under the Act or
applicable U.S. state securities laws, the economic risk of the investment must
be borne indefinitely by Purchaser and the Units may not be sold, pledged or
hypothecated or otherwise transferred unless subsequently registered under the
Act and applicable U.S. state securities laws or an exemption from such
registration is available and only with the prior written consent of the
Company. Registration under the Act and applicable U.S. state securities laws is
unlikely at any time in the future.
               (vi) No assignment, sale, pledge, hypothecation, transfer,
exchange or other disposition, or offer thereof whether direct or indirect, of
the Units may be made if, in the opinion of counsel to the Company, such
disposition or offer would require registration under the Act or would result in
the violation of applicable federal, state or foreign securities laws.
     2. Representations, Warranties and Agreements of Purchaser. Purchaser
hereby represents, warrants, acknowledges and agrees that:
          (a) Organization and Standing of Purchaser. If Purchaser is not an
individual, Purchaser is duly incorporated, organized or formed (as applicable),
validly existing, and (if applicable) in good standing under the law of the
jurisdiction of its incorporation, organization or formation; if required by
applicable law, Purchaser is duly qualified and in good standing in the
jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and Purchaser has full
power and authority to execute and deliver this Agreement and to perform its
obligations thereunder, and all necessary actions by the board of directors,
stockholders, managers, members, partners, trustees, beneficiaries, or other
applicable persons necessary for the due authorization, execution, delivery and
performance of this Agreement by Purchaser have been duly taken.
          (b) Authorization and Power. Purchaser has duly executed and delivered
this Agreement, and this Agreement constitutes the legal, valid and binding
obligation of Purchaser enforceable against it in accordance with its terms
(except as may be limited by bankruptcy,

2



--------------------------------------------------------------------------------



 



insolvency or similar laws of general application and by the effect of general
principles of equity, regardless of whether considered at law or in equity).
          (c) No Conflicts. Purchaser’s authorization, execution, delivery, and
performance of this Agreement does not and will not (i) conflict with, or result
in a breach, default or violation of, (A) the organizational documents of such
Purchaser, if Purchaser is not an individual, (B) any contract or agreement to
which Purchaser is a party or is otherwise subject, or (C) any law, rule,
regulation, order, judgment, decree, writ, injunction or arbitral award to which
Purchaser is subject; or (ii) require any consent, approval or authorization
from, filing or registration with, or notice to, any governmental body or other
person, unless such requirement has already been satisfied.
          (d) Communication by Purchaser. Purchaser has had a reasonable
opportunity to ask questions of and receive answers from the Company concerning
the Units and the Company, and the transactions which are the subject of the
Required Approvals, and all such questions have been answered to the full
satisfaction of Purchaser. Furthermore, Purchaser represents that in connection
with its review of this Agreement and the transactions contemplated hereby, it
either (i) it has not been represented by counsel and assumes all risks thereto,
or (ii) has been represented by counsel other than counsel for the Company.
          (e) Compliance with Securities Act. Purchaser understands that the
Units have not been registered under the Act in reliance on an exemption
therefrom, and that the Company is under no obligation to register the Units.
Purchaser will not transfer the Units in violation of the Act or any other
applicable securities laws. Purchaser is purchasing the Units for its own
account and not for the account of any other person and not with a view to
distribution or resale to others.
          (f) Information on Purchaser. The Purchaser is, and will be at the
time of the issuance of the shares of Common Stock an “accredited investor”, as
such term is defined in Regulation D promulgated by the Commission under the
Act, is experienced in investments and business matters, has made investments of
a speculative nature and has purchased securities in private placements in the
past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Purchaser to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. If Purchaser is an
individual, the Purchaser has the authority and is duly and legally qualified to
purchase and own the Units. The Purchaser is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
          (g) Communication of Offer. The offer to sell the Units was directly
communicated to the Purchaser by the Company. At no time was the Purchaser
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
          (h) Indemnification. Each Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents,

3



--------------------------------------------------------------------------------



 



affiliates, control persons against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company or any such person which results, arises
out of or is based upon (i) any material misrepresentation by such Purchaser in
this Agreement; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Purchaser of any covenant or
undertaking to be performed by such Purchaser hereunder, or any other agreement
entered into by the Company and Purchasers, relating hereto.
          (i) Location of Purchaser. The address set forth below is Purchaser’s
true and correct residence or principal place of business and Purchaser has no
present intention of becoming a resident of any other state or jurisdiction or
moving its principal place of business.
          (j) Legends. It has been disclosed to Purchaser that the following
restrictions and limitations are applicable to Purchaser’s purchase and resales,
pledges, hypothecations or other transfers of the Units, and, therefore, that
Purchaser must bear the economic risk of investment in the Units for an
indefinite period of time as described in Section 2(f):
               (i) As described in Section 1(c)(v) above, the Units have not
been registered and, therefore, they may not be sold, pledged, hypothecated or
otherwise transferred unless they are registered under the Act and applicable
state securities laws or an exemption from such registration is available.
               (ii) A legend will be placed on the certificate or certificates
evidencing the shares of Common Stock in substantially the following form:
THE SHARES OF COMMON STOCK OF LIME ENERGY CO. (THE “THE COMPANY”) REPRESENTED BY
THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
               (iii) A legend will be placed on the certificate or certificates
evidencing the Warrants in substantially the following form:

4



--------------------------------------------------------------------------------



 



NEITHER THIS WARRANT NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR (B) THE HOLDER HEREOF
SHALL HAVE DELIVERED TO THE COMPANY A WRITTEN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT THE
SHARES TO BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED ARE BEING OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION.
               (iv) Stop transfer instructions may be placed with respect to the
Units so as to restrict the resale, pledge, hypothecation or other transfer
thereof consistent with Section 1(c)(vi) above.
               (v) Stop transfer instructions consistent with Section 1(c)(vi)
above may be placed with respect to any new certificate representing the Units
upon presentment by Purchaser of a certificate for transfer.
          (k) Correctness of Representations. The foregoing representations and
warranties are true and accurate as of the date hereof and will be true and
accurate as of the date of Purchaser’s subscription for the Units is accepted by
the Company. If in any respect such representations and warranties will not be
true and accurate as of the date of Purchaser’s subscription for the Units is
accepted by the Company, Purchaser will give written notice of such fact to the
Company specifying which representations and warranties are not true and
accurate and the reasons therefor.
     3. Representations, Warranties and Agreements of the Company. In order to
induce Purchaser to enter into this Agreement and to invest in the Units, the
Company hereby represents, warrants and agrees that:
          (a) Organization and Standing. The Company is a corporation duly
incorporated and in good standing under the laws of the State of Delaware. The
Company has all requisite power and authority to enter into and consummate the
transactions described in this Agreement.

5



--------------------------------------------------------------------------------



 



          (b) Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery by the Company of this
Agreement, the consummation of the transactions contemplated hereby and
otherwise for the authorization, issuance and delivery of the Units has been
taken. This Agreement and the Warrants issued hereunder are the valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity and subject to bankruptcy or other laws relating to or
affecting the rights of creditors generally. The execution, delivery and
performance by the Company of this Agreement and compliance therewith and the
issuance and sale of the Units will not result in any violation of and will not
conflict with, or result in a breach of any of the terms of, or constitute a
default under, any provision of U.S. federal, state or foreign law to which the
Company is subject, or any mortgage, indenture, agreement, instrument, judgment,
decree, order, rule or regulation, or other restriction to which the Company is
a party or by which it or any of its assets are bound, or result in the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of its assets.
          (c) Capitalization. The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock, of which 8,700,209 shares are
issued and outstanding as of the date hereof. All of the shares of Common Stock,
including the Common Stock issued upon the exercise of Warrants, when issued
will be duly authorized and validly issued, fully paid and nonassessable and
issued in compliance with all applicable federal and U.S. state securities laws
and shall be free and clear of all liens and encumbrances. A number of shares of
Common Stock equal to the number of shares available for purchase as set forth
in Section 1(a)(ii) have been reserved for issuance pursuant to the Warrants.
          (d) SEC Documents. Copies of the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2007, the Quarterly Report on Form 10-Q
for the quarter ended June 30, 2008, and any Reports on Form 8-K filed by the
Company after June 30, 2008 (collectively, the “SEC Documents”) may be accessed
on the SEC’s website and through the Company’s website. As of their respective
filing dates, each of the SEC Documents complied in all material respects with
the requirements of the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          (e) Absence of Certain Changes. Since June 30, 2008, there has not
been any change which by itself or in conjunction with all other such changes,
has had or could reasonably be expected to have a material adverse effect,
except as disclosed in the SEC Documents or which has otherwise been disclosed
to Purchaser.
          (f) Full Disclosure. No information furnished by the Company to the
Purchaser in connection with this Agreement (including, without limitation, the
information contained in the SEC Documents) contains any untrue statement of a
material fact, taken as a whole.
          (g) Litigation. There is no litigation, claim, proceeding, or
governmental investigation pending or threatened against the Company that seeks
to delay or prevent the consummation of, or which would be reasonably likely to
adversely affect the Company’s ability to consummate, the offering or sale of
the Units.

6



--------------------------------------------------------------------------------



 



     4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of Illinois or in the federal courts located in
Cook County. The parties and the individuals executing this Agreement and other
agreements delivered in connection herewith on behalf of the Company agree to
submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.
     5. Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof will inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
except that Purchaser may not assign any of its rights or obligations hereunder.
     6. Entire Agreement; Amendment. This Agreement and the Warrant constitute
the full and entire understanding and agreement between the parties with regard
to the subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Company and Purchaser.
     7. Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be by registered mail, return receipt
requested, telecopy, email, courier service or personal delivery to the Company
at its principal office at 1280 Landmeier Road, Elk Grove Village, Illinois,
60007, to Evelyn Arkebauer, Esq., Reed Smith LLP, 10 S. Wacker Drive, Chicago,
Illinois 60606, and to Purchaser at its address set forth on the signature page
hereto. All such notices and communications (and deliveries) shall be deemed to
have been duly given: when delivered by hand, if personally delivered; when
delivered by courier, if delivered by commercial overnight courier service; and
when receipt is acknowledged, if telecopied or emailed.
     8. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable
provisions had never comprised a part of this Agreement and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provisions or by their
severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Purchaser have accepted this subscription
and agreed to this Agreement to be effective as of the date first set forth
above.

                      [PURCHER]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Address:        
 
               
 
               
 
               
 
                    Lime Energy Co.    
 
               
 
  By:                                   Name: David Asplund             Title:
Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT

 